NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1 
 

                  United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               

                                 Argued October 3, 2017 
                                Decided December 6, 2017 
                                               

 
By the Court:  
 
No. 16‐3187 
 

DEANNA S. PAINTER,                                Appeal from the  
     Plaintiff‐Appellant,                         United States District Court for the 
                                                  Central District of Illinois. 
     v.                                            
                                                  No. 13 C 3002 
ILLINOIS DEPARTMENT OF                             
TRANSPORTATION,                                   Richard Mills, 
     Defendant‐Appellee.                          Judge. 
                                               

                                        O R D E R 

       Deanna Painter claims that her former employer, the Illinois Department of 
Transportation (“IDOT”), required her to undergo unnecessary mental‐health 
examinations in violation of the Americans with Disabilities Act, 42 U.S.C. §§ 12101–
12213. The district court entered summary judgment for the IDOT, reasoning that a fact 
finder would have to conclude from the undisputed evidence that the challenged 
examinations were “job‐related and consistent with business necessity.” We affirm the 
judgment. 
        
       Painter began working as an Office Administrator for the IDOT’s Division of 
Traffic Safety in September 2010. After many employees complained about her 
behavior, the IDOT put Painter on paid administrative leave and required that she 
submit to a fitness‐for‐duty examination. Dr. Fletcher, an occupational‐medicine 
specialist, examined Painter and concluded that she could perform the essential 
functions of her job without posing a threat to herself or others. He did note, however, 
that Painter “displayed some hypomania” and “could be bipolar,” so he recommended 
that she be reevaluated in 45 days. At that reevaluation he deferred making a 
No. 16‐3187                                                                          Page 2 
 
fitness‐for‐duty recommendation until Painter could be seen by a mental‐health 
specialist. He referred her to Dr. Karen Lee, a psychologist. Painter met with Dr. Lee, 
but the psychologist did not send the IDOT a report because Painter retained her for 
treatment. 
  
       Despite Dr. Fletcher’s inconclusive reevaluation, the IDOT allowed Painter to 
resume working in response to a grievance her union filed. She returned in 
October 2011 but transferred to a different division, still as an Office Administrator. 
Again she had difficulties with coworkers. Painter used work time to keep a detailed 
log of her new coworkers’ conversations and other actions. She insisted the log was 
necessary for her to learn why she “was put on leave since no one would tell” her. 
Painter also sent numerous emails to her new supervisor, Stuart Hunt, often after the 
workday ended. For example, she emailed Hunt at 8 p.m. on October 30, 2011: 
        
       I didn’t talk about God . . . other than the one time Mike Fitzgerald asked 
       me what I was listening to and I said a Christian radio station talking 
       about blended families. . . . Isabel, for whatever reason one day told me 
       that her mom works at the Marian Center downtown. I told her I had just 
       bought a cross necklace there a couple of months back. It’s a Catholic 
       store. Also, she told me her little brothers and sisters had gone to Little 
       Flower. I said I had gone to Little Flower from K–8 and sent my kids there 
       for a little while but couldn’t afford the entire time. 
        
       Hunt reacted by documenting his involvement in handling complaints about 
Painter’s behavior. For example, on October 31, 2011, he noted for his file that one of 
Painter’s coworkers had told him she was “fearful of . . . Deanna and was making other 
arrangements for her car‐pool to pick her up in the evening as she and Deanna both 
leave work at the same time.” Hunt gathered similar statements from other coworkers. 
He disciplined Painter for keeping the log, and he gave his file and the employee 
statements to Ryan Amerson, a labor‐relations specialist. Amerson recommended that 
Hunt again place Painter on paid administrative leave, which, after conferring with his 
supervisor, Hunt did on November 23, 2011.  
        
       Five days later Marie Malek‐Robinson, the IDOT’s fitness‐for‐duty coordinator, 
retained psychiatrist Dr. Terry Killian to evaluate Painter’s mental health. Dr. Killian 
met with Painter on December 2 and 16, 2011. He concluded that Painter was 
psychiatrically fit for duty, but the statements from her coworkers and supervisors 
No. 16‐3187                                                                         Page 3 
 
caused him to suspect she might suffer from a personality disorder. Even so, Dr. Killian 
cleared Painter to return to work.  
         
        She returned in January 2012, and the complaints from coworkers started anew. 
Hunt gathered more written statements about her behavior and forwarded them to 
Amerson. In March 2012 Hunt gave Painter a written reprimand for being 
argumentative. He also reprimanded her for speaking to coworkers in an 
unprofessional tone. Malek‐Robinson contacted Dr. Killian in late April requesting that 
he again examine Painter. The next day Painter once more was placed on paid 
administrative leave.  
         
        A few days later Painter emailed her union representative, Tim Lynch. 
She wrote: “For the record, the clock in the small conference room being set to 4:30 p.m. 
when it was only 4:00 p.m.—that was a tell‐tale sign for me. It told me everything 
I needed to know. Thanks.” Lynch replied that he did not understand the reference to 
the clock and said that he thought the battery in the clock was dead. Painter responded, 
“Something’s dead alright—however, I prefer to be ‘a lady’ and not say what I think is 
dead.  :).” Lynch interpreted that statement as a death threat. He told Painter he would 
no longer represent her and demanded that she cease communicating with him. The 
IDOT also interpreted Painter’s email as threatening and contacted the Illinois State 
Police. Whether the state police took any action is not disclosed in the record.  
         
        Dr. Killian conducted his second examination of Painter on May 8, 2012. 
This was the fifth medical examination directed by the IDOT: two with Dr. Fletcher, the 
occupational‐medicine specialist; one with Dr. Lee, the psychologist retained by Painter; 
and two with Dr. Killian, the psychiatrist. This time Dr. Killian declared Painter unfit 
for duty because of her “paranoid thinking and the highly disruptive behavior which 
results from her paranoia.”  
         
        Painter then filed this action claiming that the IDOT had violated the ADA by 
forcing her to attend unnecessary medical examinations. The ADA prohibits covered 
employers from requiring their workers to undergo medical exams that are not “shown 
to be job‐related and consistent with business necessity.” 42 U.S.C. § 12112(d)(4)(A). 
Damages may be awarded for a violation, see id. §§ 12117, 1981a(a)(2), and Illinois has 
legislatively waived its Eleventh Amendment immunity against claims for damages 
under the ADA, 745 ILL. COMP. STAT. 5/1.5(d). Painter also asserted in her complaint, but 
later abandoned, claims that the IDOT had discriminated against her on the basis of a 
real or perceived mental impairment and retaliated against her for filing a charge of 
No. 16‐3187                                                                             Page 4 
 
discrimination. As the case progressed, Painter further narrowed her § 12112(d)(4)(A) 
claim to exclude all but the two examinations by Dr. Killian. In entering summary 
judgment, the district court reasoned that the only conclusion a jury reasonably could 
draw is that the IDOT’s “actions were based on legitimate concerns and its employees 
reasonably responded to the situation which they encountered.” Thus, jurors would 
have to find that Dr. Killian’s medical examinations were “job‐related and consistent 
with business necessity.”  
         
        As was true at summary judgment, this appeal concerns only the two medical 
exams by Dr. Killian. Painter principally argues that a jury could conclude that those 
examinations were not job‐related or consistent with business necessity. Employers bear 
the “quite high” burden of establishing that compelled medical examinations are 
consistent with business necessity. Wright v. Ill. Depʹt of Children & Family Servs., 
798 F.3d 513, 523 (7th Cir. 2015). 
         
        The Equal Employment Opportunity Commission has issued guidance for 
§ 12112(d)(4)(A). According to the EEOC, a medical examination is job related and 
consistent with business necessity if the employer has a reasonable belief based on 
objective evidence that a medical condition will impair an employeeʹs ability to perform 
essential job functions or that the employee will pose a threat due to a medical 
condition. EEOC Enforcement Guidance: Disability‐Related Inquiries and Medical 
Examinations of Employees under the Americans with Disabilities Act (ADA) (July 27, 2000), 
https://www.eeoc.gov/policy/docs/guidance‐inquiries.html#6; see Wright, 798 F.3d at 523 
(discussing EEOC’s enforcement guidance); Coffman v. Indianapolis Fire Depʹt, 578 F.3d 
559, 565 (7th Cir. 2009) (same). “That an employee’s behavior could be described as 
‘annoying or inefficient [does not] justify an examination; rather, there must be genuine 
reason to doubt whether that employee can perform job‐related functions.’” Wright, 
798 F.3d at 524 (quoting Sullivan v. River Valley Sch. Dist., 197 F.3d 804, 811 (6th Cir. 
1999) (alteration in Wright).  
         
        Preventing employees from endangering their coworkers is a business necessity: 
“a safe workplace is a paradigmatic necessity of operating a business.” EEOC v. AIC Sec. 
Investigations, Ltd., 55 F.3d 1276, 1283 (7th Cir. 1995). Employers need not retain workers 
who, because of a disability, might harm someone; such a rule would force an employer 
to risk a negligence suit to avoid violating the ADA. Timmons v. Gen. Motors Corp., 
469 F.3d 1122, 1129 (7th Cir. 2006); Palmer v. Circuit Court of Cook Cty., 117 F.3d 351, 352 
(7th Cir. 1997). 
         
No. 16‐3187                                                                          Page 5 
 
       We start with Dr. Killian’s first examination. Like the district court, we conclude 
that the undisputed evidence compels a finding that Dr. Killian’s initial exam of Painter 
was job related and consistent with business necessity. Dr. Killian conducted that 
examination after Painter had precipitated the same type of complaints from coworkers 
in her new position as she had with coworkers in the Division of Traffic Safety. 
Dr. Killian reviewed complaints from Painter’s former coworkers, including allegations 
that she snapped and screamed at them, gave blank stares and intimidating looks, 
ranted, constantly mumbled to herself, repeatedly banged drawers in her office, and 
had mood swings. Her coworkers also feared she would “go postal” or “blow up at any 
time.” Similarly, Dr. Killian reviewed complaints from Painter’s new coworkers, 
including allegations that she glared and growled at them; kept the log; was rude, 
angry, abrasive, aggressive, and threatening; and had mood swings. Her supervisor 
said that in 20 years as a manager he had never dealt with a similar employee. 
Several of Painter’s coworkers had even alerted supervisors that they feared she might 
become physically violent. That Painter was paranoid is evident from the fact that she 
felt compelled to write extensively about coworkers in her log, often making at least one 
entry per hour. One time, according to Hunt, Painter burst into his office, her eyes 
darting back and forth, and pointed a finger at him while growling incoherently about 
approaching a coworker to ask her about God, the Bible, and the Ten Commandments. 
After that Hunt felt compelled to document their interactions. Painter admitted having 
issues with all of her new coworkers.  
        
       Likewise, on this record a reasonable jury also would have to find that 
Dr. Killian’s second examination of Painter was job related and consistent with business 
necessity. That exam occurred after Painter was reprimanded for unprofessionally 
interacting with her coworkers. Dr. Killian reviewed an additional 160 pages of 
documentation from Malek‐Robinson, including supervisor notes, discipline directives, 
email communications, and statements from other employees. This time, Dr. Killian saw 
supervisory notes suggesting that Painter had continued engaging in argumentative, 
confrontational, insubordinate, and disruptive behavior.  
        
       One coworker wrote about Painter’s brash, condescending, intimidating, and 
accusatory manner. Dr. Killian also analyzed emails in which Painter exhibited 
paranoid behavior and accused others of hostile body language. Additionally, emails 
Painter sent directly to Dr. Killian strongly suggested that she suffered from a 
personality disorder. Moreover, around this time Painter sent her union representative 
an email that was perceived as threatening and led to police involvement. According to 
Dr. Killian, this incident contributed to his conclusion that Painter was paranoid in the 
No. 16‐3187                                                                              Page 6 
 
psychiatric sense, which is a risk factor for violence. Inquiries—even multiple 
inquiries—concerning a worker’s psychiatric health may be permissible if they reflect 
concern for the safety of other employees and the public at large. See Coffman, 
578 F.3d at 565. Here, the second examination was again based on the IDOT’s 
reasonable concern for the safety of its employees. 
        
       Painter’s remaining appellate claims are insubstantial. First, she contends that 
Hunt twice contradicted his earlier deposition testimony in the affidavit he submitted at 
summary judgment and thus the affidavit should have been stricken. But Painter never 
asked the district judge to strike this affidavit, so this appellate claim is waived. 
See Beverly v. Abbott Labs., 817 F.3d 328, 335–36 (7th Cir. 2016). Regardless, the supposed 
contradictions are illusory.  
        
       One “contradiction” is Hunt’s statement in the affidavit that Painter’s coworkers 
had told him they feared she potentially was violent and dangerous, leading him to 
believe she presented a safety concern. In contrast, Painter asserts, Hunt never 
mentioned a safety concern during his deposition. But where is the contradiction? 
Hunt never testified that Painter’s coworkers said they felt safe around her. 
Indeed, Painter’s lawyer never asked Hunt during his deposition whether Painter’s 
coworkers shared concerns that she might be dangerous. Moreover, Hunt testified that 
he believed Painter was disruptive, insubordinate, unprofessional, and uncooperative 
because he had seen her act harshly toward a coworker and he later read a series of 
emails she sent to that employee. Thus, Hunt’s allegation that Painter was a safety 
concern augmented, rather than contradicted, his deposition. Augmentations that do 
not contradict are admissible. Russell v. Acme‐Evans Co., 51 F.3d 64, 68 (7th Cir. 1995).  
        
       The second “contradiction” Painter identifies is that during his deposition Hunt 
did not recall which labor‐relations specialist recommended that Painter undergo an 
examination. In contrast, Hunt swears in his affidavit that the specialist was Ryan 
Amerson. True, there is a difference between “I don’t recall” and “Ryan Amerson.” But 
even if that difference is a “conflict,” a later conflicting affidavit is allowed if a memory 
lapse plausibly explains the discrepancy. Id. In this case, Hunt was deposed four years 
after Painter’s medical examination, and a memory lapse later corrected by reviewing 
documents plausibly explains the discrepancy. 
        
       Painter also argues that the IDOT could not avoid a trial without evidence 
identifying the decision‐maker behind each challenged medical examination. 
Although Painter relies on Kroll v. White Lake Ambulance Authority, that Sixth Circuit 
No. 16‐3187                                                                          Page 7 
 
opinion does not conclude that the decision‐maker must be identified. 763 F.3d 619, 623 
(6th Cir. 2014). Rather, in a paragraph explaining the standards governing claims under 
§ 12112(d)(4)(A), the Kroll court said that employers cannot satisfy the “business 
necessity” requirement with general assertions that compelling a medical examination 
is “convenient or expedient,” but “[r]ather, the individual who decides to require a 
medical examination must have a reasonable belief based on objective evidence that the 
employee’s behavior threatens a vital function of the business.” Id. That statement 
cannot be read as defining a rule of law that a single decision‐maker must be readily 
identifiable, especially when, as in this case, multiple people participated in deciding 
whether to compel the examination.  
         
        Last, Painter argues that the IDOT shopped around for a doctor until it received 
an opinion supporting its decision to fire her. But this contention has no support in the 
record. The IDOT received reports from two doctors, Dr. Fletcher and Dr. Killian. The 
IDOT sent Painter back to those same two doctors for reevaluations even after they 
initially had concluded that she was fit for duty. It was Dr. Fletcher, an occupational‐
medicine specialist with no expertise in diagnosing or treating mental health, who 
recommended that Painter be evaluated by a mental‐health specialist. The initial 
selection of Dr. Lee came from him. And the only reason that the IDOT later substituted 
Dr. Killian for Dr. Lee is that Painter chose to continue treatment with Dr. Lee. The 
characterization of doctor shopping is frivolous. 
         
        Accordingly, we AFFIRM the district court’s judgment.